United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
LIBRARY OF CONGRESS, COPYRIGHT
OFFICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0593
Issued: September 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2019 appellant, through counsel, filed a timely appeal from a November 14,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted April 25, 2017 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 2, 2017 appellant, then a 44-year-old lead library technician, filed a traumatic
injury claim (Form CA-1) alleging that on April 25, 2017 he sustained a right knee condition when
pulling/pushing a tub of 407 books while in the performance of duty. He stopped work that day
and returned to work on May 1, 2017.
In a development letter dated May 4, 2017, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the medical and factual evidence
required to establish his claim. Appellant was afforded 30 days to submit the requested
information.
In an April 25, 2017 emergency room report, Dr. Natasha Yvonne Powell, a Boardcertified emergency room physician, provided physical findings, noted appellant’s subjective
complaints, and diagnosed “right knee injury.”
A duty status report (Form CA-17) dated April 26, 2017 diagnosed a right knee strain and
noted an injury date of April 25, 2017.3
An April 26, 2017 x-ray of appellant’s right knee found no dislocation or fracture, no joint
effusion, and no suspicious radio densities.
An April 27, 2017 note, signed by Y. Taylor, a nurse practitioner, indicated that appellant
was seen that day, and related that he would be disabled from work until April 30, 2017.
By decision dated June 5, 2017, OWCP denied appellant’s traumatic injury claim finding
that the evidence of record was insufficient to establish that the employment incident occurred as
alleged. It further found that the medical evidence of record was insufficient to establish a medical
diagnosis in connection with the alleged incident.
On June 20, 2017 appellant requested reconsideration.
By decision dated July 26, 2017, OWCP affirmed the June 5, 2017 decision, as modified.
It found that the evidence at the time of the May 4, 2017 development letter was in fact sufficient
to establish that the April 25, 2017 incident had occurred as alleged. However, OWCP noted that
pain was not a diagnosis and the record contained no diagnosis of a medical condition in
connection with the accepted April 25, 2017 incident.
In a report dated October 16, 2017, Dr. Steven C. Saddler, Board-certified in orthopedic
surgery and sports medicine, diagnosed right knee patella chondromalacia.
On April 18, 2018 appellant, through counsel, requested reconsideration.
In support of the reconsideration request, appellant submitted an April 10, 2018 report by
Dr. Saddler who noted that he had treated appellant for a right knee injury since May 9, 2017. He
described this injury as occurring on April 25, 2017 while he was at work and “pushing a child.”
Physical examination findings from May 9, 2017 included right knee medial joint line tenderness,
3

The signature on the form is illegible.

2

mild effusion, and positive McMurray sign. A review of an x-ray interpretation revealed some
mild patellar tilting. A magnetic resonance imaging (MRI) scan was performed as appellant
continued to have right knee swelling, pain, and catching and locking. Dr. Saddler reviewed the
MRI scan which showed some patellofemoral chondrosis and lateral patellar tracking. He noted
that appellant’s chondrosis and patella maltracking were preexisting conditions, which he opined
had been exacerbated by the April 25, 2017 employment incident.
By decision dated June 28, 2018, OWCP denied modification of the July 26, 2017 decision
finding that Dr. Saddler’s opinion was insufficient to establish causal relationship as it was based
on an inaccurate factual history.
On August 22, 2018 appellant, through counsel, requested reconsideration. In support of
the request, counsel submitted Dr. Saddler’s April 10, 2018 report, which had been revised to
describe the incident as pushing a tub at work instead of pushing a child at work. The remainder
of the report remained unchanged. Dr. Saddler again opined that the April 25, 2017 employment
incident exacerbated appellant’s preexisting right knee chondrosis and patella maltracking.
By decision dated August 29, 2018, OWCP denied reconsideration of the merits of the
claim.
On October 22, 2018 appellant, through counsel, again requested reconsideration. In
support his request, counsel resubmitted Dr. Saddler’s revised April 10, 2018 report. He asserted
OWCP erred in its August 29, 2018 decision as it had not properly reviewed the corrected April 10,
2018 report from Dr. Saddler.
By decision dated November 14, 2018, OWCP denied modification finding that, while
Dr. Saddler’s corrected April 10, 2018 report was new and relevant evidence, he had not provided
sufficient medical rationale explaining how the accepted April 25, 2017 employment incident had
caused or aggravated the diagnosed medical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted April 25, 2017 employment incident.
The record contains an April 10, 2018 report from Dr. Saddler diagnosing right knee
patella maltracking and chondrosis. This report, however, provided an inaccurate history of injury.
Dr. Saddler reported that the condition resulted from appellant pushing a child while at work, but
OWCP had accepted that appellant was pulling/pushing a tub of 407 books on April 25, 2017, as
he noted on his CA-1 form. The Board has held that medical reports must be based on a complete
and accurate factual and medical background. Medical opinions based on an incomplete or
inaccurate history are of limited probative value.12 Therefore, this report from Dr. Saddler is
insufficient to establish causal relationship.
In a revised report dated April 25, 2018, Dr. Saddler noted an accurate history of the
accepted incident, relating that appellant pushed a tub at work. The remainder of the report was
unchanged. Dr. Saddler again diagnosed preexisting right knee chondrosis and patella
maltracking, which he opined had been exacerbated or aggravated by the accepted April 25, 2017
employment incident. However, his mere recitation of appellant’s history is insufficient to
establish a causal relationship between an accepted employment incident and the diagnosed
7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

S.S., Docket No. 18-1488 (issued March 11, 2019).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

12

A.W., Docket No. 17-0285 (issued May 25, 2018); C.L., Docket No. 14-1585 (issued December 16, 2014);
Douglas M. McQuaid, 52 ECAB 382 (2001).

4

conditions.13 Without explaining how, physiologically, the accepted employment incident caused
or contributed to the diagnosed conditions, Dr. Saddler’s report is of limited probative value.14
This is especially important because he diagnosed preexisting right knee conditions.15 Therefore,
this revised report of Dr. Saddler is insufficient to establish appellant’s claim.
Dr. Saddler, in an October 16, 2017 report, diagnosed right knee patella chondromalacia,
but provided no opinion on causal relationship. In an April 25, 2017 report, Dr. Powell diagnosed
a right knee strain without addressing causal relationship. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.16 These reports therefore are insufficient to
establish appellant’s claim.
Appellant also submitted diagnostic studies to the record. However, diagnostic studies lack
probative value as they do not address whether an employment incident caused the diagnosed
condition.17
The record also contains April 26, 2017 duty status report (Form CA-17) containing an
illegible signature and an April 27, 2017 note from a physician assistant. These reports are
insufficient to establish the claim. A report that is unsigned or bears an illegible signature
lacks proper identification and cannot be considered probative medical evidence as the author
cannot be identified as a physician.18 Furthermore, a report from a physician assistant has no
probative medical value in establishing a claim because such a healthcare provider is not
considered a “physician” as defined under FECA.19 Consequently, these medical findings and/or
opinions will not suffice for purposes of establishing entitlement to FECA benefits.20
As appellant has not submitted a rationalized medical opinion establishing that his
diagnosed condition is causally related to the accepted April 25, 2017 employment incident, the
Board finds that he has not met his burden of proof to establish an employment-related traumatic
injury.
On appeal counsel asserts that OWCP failed to properly adjudicate the causation issue. In
addition, he also asserts that OWCP failed to defer to findings from appellant’s treating physician.
13

N.W., Docket No. 19-0167 (issued June 21, 2019); J.G., Docket No. 17-1382 (issued October 18, 2017).

14

N.W., id. A.B., Docket No. 16-1163 (issued September 8, 2017).

15
See supra note 11; M.C., Docket No. 18-0361 (issued August 15, 2018); S.D., Docket No. 16-0999 (issued
October 16, 2017).
16

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

F.S., Docket No. 19-0205 (issued June 19, 2019).

18

K.C., Docket No. 18-1330 (issued March 11, 2019); Thomas L. Agee, 56 ECAB 465 (2005).

19

5 U.S.C. § 8101(2). This subsection defines a physician as surgeons, podiatrist, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
20

Supra note 11 at Chapter 2.805.3a(1) (January 2013); see S.Y., Docket No. 18-1814 (issued April 18, 2019);
M.F., Docket No. 17-1973 (issued December 31, 2018). K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57
ECAB 316, 320 n.11 (2006).

5

Contrary to counsel’s assertions, OWCP properly found Dr. Saddler’s reports insufficient to
establish appellant’s claim as he had not provided a rationalized medical opinion, based upon a
proper factual and medical background, establishing causal relationship.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted April 25, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 14, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

